DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 22b in Figure 5 is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, “claim 11” (line 1) should be changed to --claim 13--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smullin et al. US 10,495,121 B2 in view of Drews 4,180,290.
Regarding claim 1, Smullin et al. US 10,495,121 B2 discloses an airflow adjusting apparatus (100, 700) to be installed in a vehicle (column 20, lines 
20-35) the apparatus comprising: two or more outward airflow generators (110, 710 in Figure 7A and various geometries are shown in Figures 5A-5B) that are disposed side by side, the outward airflow generators each being configured to form an outward airflow, the outward airflow flowing in a direction that is toward an outer side as shown in Figures 7A-&D; and a controller (172) configured to control the outward airflow generators.

	However, Smullin et al. does not show the apparatus being used on a vehicle, wherein the airflow generators are installed on an outer edge in a vehicle widthwise direction on an upper surface of a vehicle body on a front side of a windshield. 
	Drews 4,180,290 teaches front air screen generators (9) are installed on an outer edge in a vehicle (1) widthwise direction on an upper surface of a vehicle body on a front side of a windshield (4) as shown in Figure 1.
Regarding claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date to use the adjusting apparatus of Smullin et al., on an outer edge in a vehicle widthwise direction on an upper surface of a vehicle body on a front side of a windshield, as taught by Drews, in order minimize the air density and pressure adjacent the front hood portion and windshield. 
Regarding claim 2, Smullin et al., as modified, discloses the airflow adjusting apparatus (100, 700) according to claim 1, wherein the outward airflow generators each comprise a plasma actuator, the plasma actuator (100) including a power supply and at least a pair of electrodes (120,122), the pair of electrodes being disposed with a dielectric (DBD) interposed in between, the power supply being configured to apply an alternating-current voltage to the pair of electrodes (see SUMMARY section of Smullin et al.) as shown in Figures 1A-1C.

Regarding claim 3, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 1, wherein the outward airflow generators are disposed to cause angles between respective flow directions of the outward airflows and a direction toward the rear side of the vehicle to be greater on the rear side of the vehicle than on a front side of the vehicle as shown in Figure 5A of Smullin et al.
Regarding claim 4, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 2, wherein the outward airflow generators are disposed to cause angles between respective flow directions of the outward airflows and a direction toward the rear side of the vehicle to be greater on the rear side of the vehicle than on a front side of the vehicle as shown in Figure 5A of Smullin et al.
Regarding claim 5, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 1, wherein the outward airflow generators are disposed to cause angles between respective flow directions of the outward airflows and a direction toward the rear side of the vehicle to be greater on a front side of the vehicle than on the rear side of the vehicle as shown in Figure 5A of Smullin et al.
Regarding claim 6, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 2, wherein the outward airflow generators are disposed to cause angles between respective flow directions of the outward airflows and a direction toward the rear side of the vehicle to be greater on a front side of the vehicle than on the rear side of the vehicle as shown in Figure 5A of Smullin et al. 
Regarding claim 7, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 1, wherein the outward airflow generators differ from each other in intensity of the outward airflow depending on positions of the outward airflow generators in the vehicle front-rear direction.
Regarding claim 8, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 2, wherein the outward airflow generators differ from each other in intensity of the outward airflow depending on positions of the outward airflow generators in the vehicle front-rear direction.
Regarding claim 9, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 1, further comprising an airflow-state detector configured to detect a state of an airflow around the vehicle body, wherein the controller is further configured to control, on a basis of the state of the airflow detected by the airflow-state detector, intensity of the outward airflow formed by each of the outward airflow generators (column 19, line 30- column 20, line 15 in Smullin et al).
Regarding claim 10, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 2, further comprising an airflow-state detector configured to detect a state of an airflow around the vehicle body, wherein the controller is further configured to control, on a basis of the state of the airflow detected by the airflow-state detector, intensity of the outward airflow formed by each of the outward airflow generators (column 19, line 30- column 20, line 15 in Smullin et al).
Regarding claim 11, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 1, further comprising two or more inward airflow generators (110, 710 and varies geometries are shown in Figures 5A-5B of Smullin et al.)  that are disposed side by side in the vehicle front-rear direction on the upper surface of the vehicle body on the front side of the windshield, the inward airflow generators being disposed on an inner side in the vehicle widthwise direction compared to the outward airflow generators (as seen in Figure 7A of Smullin et al.) , the inward airflow generators each being configured to form an inward airflow with respect to the vehicle body, the inward airflow flowing in a direction that is toward the inner side in the vehicle widthwise direction and toward the rear side of the vehicle, wherein the controller is further configured to control the inward airflow generators.
Regarding claim 12, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 2, further comprising two or more inward airflow generators that are disposed side by side in the vehicle front-rear direction on the upper surface of the vehicle body on the front side of the windshield, the inward airflow generators being disposed on an inner side in the vehicle widthwise direction compared to the outward airflow generators (as shown in Figure 7A of Smullin et al.), the inward airflow generators each being configured to form an inward airflow with respect to the vehicle body, the inward airflow flowing in a direction that is toward the inner side in the vehicle widthwise direction and toward the rear side of the vehicle, wherein the controller is further configured to control the inward airflow generators.
Regarding claim 13, Smullin et al. US 10,495,121 B2 discloses an airflow adjusting apparatus (100, 700) to be installed in a vehicle (column 20, lines 
20-35), the apparatus comprising: two or more inward airflow generators (110, 710 in Figure 7 and various geometries are shown in Figures 5A-5B) that are disposed side by side, the inward airflow generators each being configured to form an inward airflow, the inward airflow flowing in a direction that is toward an inner side as shown in Figures 7A-7D; and a controller (172) configured to control the inward airflow generators.
However, Smullin et al. does not show the apparatus being used on a vehicle, wherein the airflow generators are installed on an outer edge in a vehicle widthwise direction on an upper surface of a vehicle body on a front side of a windshield. 
	Drews 4,180,290 teaches front air screen generators (9) are installed on an outer edge in a vehicle (1) widthwise direction on an upper surface of a vehicle body on a front side of a windshield (4) as shown in Figure 1.
Regarding claim 13, it would have been obvious to one having ordinary skill in the art before the effective filing date to use the adjusting apparatus of Smullin et al., on an outer edge in a vehicle widthwise direction on an upper surface of a vehicle body on a front side of a windshield, as taught by Drews, in order minimize the air density and pressure adjacent the front hood portion and windshield. 
Regarding claim 14, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 13 (not claim 11 as stated in claim 14), wherein the inward airflow generators are disposed on both sides, in the vehicle widthwise direction, of a center of the vehicle body in the vehicle widthwise direction (Figures 5A, 5B and 7A of Smullin et al. shows using array of airflow generators).
 Regarding claim 15, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 13, wherein the inward airflow generators each comprise a plasma actuator, the plasma actuator (100) including a power supply and at least a pair of electrodes (120, 122), the pair of electrodes being disposed with a dielectric interposed in between, the power supply being configured to apply an alternating-current voltage to the pair of electrodes (see SUMMARY section of Smullin et al.)  as shown in Figures 1A-1C in Smullin et al.
Regarding claim 16, Smullin et al., as modified, discloses the airflow adjusting apparatus according to claim 13, wherein the inward airflow generators each comprise a plasma actuator, the plasma actuator (100) including a power supply and at least a pair of electrodes, the pair of electrodes being disposed with a dielectric interposed in between, the power supply being configured to apply an alternating-current voltage to the pair of electrodes (see SUMMARY section of Smullin et al.) shown in Figures 1A-1C in Smullin et al.
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other airflow adjusting apparatuses similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LORI L LYJAK/Primary Examiner, Art Unit 3612